Case: 1:Ol-cr-OOlOl Document #: 306 Filed: 03/07/19 Page 1 of 2 Page|D #:1106

URITED.STATES DXSTRX§X QBUKT

NoRTaEnN nlsTRlcm 05 1113§©\§
EASTERN olvlslou

uNITED sTATES oF AMERICA,
PLALNTlFF,
No. 01 ca 101-1

vs.
Hon. Joan Lefkow

EDDlE HlCKS,
Defendant.

Defendant’s Motion to Dismiss

United States v. Hicks is a false stash house case which fits
the description of what Chief Judge Castillo finds violates
principles of fairness by the Government.

Chief Judge Ruben Castillo of the 7th circuit states it is time

for these false stash house cases to end and be (299 F. Supp

3d 98&) relegated to the dark corridors of our past. To put simply,
our criminal justice system should not tolerate false stash house
cases in 2018.

Judge Castillo goes on to paraphrase supreme court justice Louis
Brandels, to declare that in the administration of the ciminal
law "the end justifies the means" is to declare that the government
may violate fundamental principles of the common fairness to
secure the conviction of an alleged criminal see olmstead v.
u.s. 277 u.s. asa, aas, as s. cz. 564 72 L. Ed. 944 (1928)
(Brandels, J. Dissenting). That is not where our criminal law
should be in 2018. Our society simply cannot accept a "win at
'all cosrs" mentality in a delicate world of criminal law enforcement,
which is ultimately dependent on proactive citizen involcement.
§:§:::;x:x“ee““wwmmm“

9 begl“nlng and do not get any

::t;er at the.end. The typical false stash house case commences
t the recruitment of a confidential informent (or CI). Most

l

Case: 1:Ol-cr-OOlOl Document #: 306 Filed: 03/07/19 Page 2 of 2 Page|D #:1107

lee our colleague in the U.S. court of appeals for the 6th circuit,
this court finds "the concept of the stash house sting operations
are at odds with the pride we take in presenting American Criminal
Justice as a system that treats defendants failry and equally

under the law". United_$tates V. Flowers, No. 15-3988.

The 7th circuit has stopped trying new stash house cases because

of their legal problems; This type of law enforcement can no

longer be tolerated. lncredibly the government is still prosecuting
some of these cases. If stash house cases will not be prosecuted

in the future, then the cases currently on the docket should

be dismissed.

If the courts rule that a current government sting operation
is abhorrent to the law and have decided not to prosecute future
cases, then all current cases should be dismissed immediately.

Respectfully submitted,

,éa~,/»ié>

Eddie Hick$

D§£endant

Métfopolitan Correctional Center
71 West Van Buren Street
Chicago, lllinois 60605

